—Proceeding under CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County), to review a determination of the respondent State Commissioner of Social Services made after a fair hearing. Petitioner, the Greene County Commissioner of Social Services, seeks article 78 review of a 1977 decision by the respondent State Commissioner of Social Services finding certain individuals eligible to continue their participation in the food stamp program. However, assuming that the petition was timely, petitioner lacked standing to commence the instant proceeding (Matter of Beaudoin v Toia [Jorczak], 45 NY2d 343; cf. L 1978, ch 473, § 15). Accordingly, the petition should be dismissed without consideration of the merits of respondent’s *1042determination. Petition dismissed, without costs. Sweeney, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.